UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4238
RANDALL EUGENE SHORT,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                            (CR-00-30)

                      Argued: November 1, 2001

                      Decided: November 28, 2001

      Before WIDENER and MICHAEL, Circuit Judges, and
          Frank J. MAGILL, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Christopher P. Riley, BAILEY, RILEY, BUCH & HAR-
MAN, L.C., Wheeling, West Virginia, for Appellant. Sherry L.
Muncy, Assistant United States Attorney, Elkins, West Virginia, for
Appellee. ON BRIEF: Patrick M. Flatley, United States Attorney,
Elkins, West Virginia, for Appellee.
2                      UNITED STATES v. SHORT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   This is an appeal from the district court’s order requiring defendant
Randall Eugene Short to pay restitution in the amount of $2,616.20,
either in full immediately or in accordance with a schedule the Bureau
of Prisons should produce. Because the district court did not make the
necessary findings required by the Mandatory Victim Restitution Act,
18 U.S.C. § 3663A, 3664, we vacate and remand with instructions.

                                   I.

   Randall Short pleaded guilty in the Northern District of West Vir-
ginia, pursuant to a plea bargain, for aiding and abetting in the unlaw-
ful sale of government property. The property in question consisted
of two Black Cherry trees that were taken from Perry Ridge, Monon-
gahela National Forest and sold to Allegheny Veneer of Weston,
West Virginia for $2,616.20. Short was not the only individual
involved in the theft. His co-defendant, Kenneth Plymale, was acquit-
ted. At Plymale’s trial, Short testified and committed perjury. Because
of this, the district court enhanced Short’s sentence for obstruction of
justice. The district court sentenced Short to 10 months in prison,
$100 special assessment, and mandatory restitution in the full amount
of the proceeds from the sale of the trees, $2,616.20. The restitution
was to be paid immediately or on a schedule made by the Bureau of
Prisons.

   Short’s financial and employment circumstances can only be
termed dire. Short’s highest level of education was seventh or eighth
grade, and he cannot read or write. The Pre-Sentence Report showed
no history of reliable employment except 1995. In fact, for the previ-
ous ten years, Short had earned a total of $19,014.00, all of which was
attributed to 1995.* Furthermore, the Shorts’ expenses exceeded

  *Since 1995, defendant has not reported any income, although his
expenses exceed $1000 per month.
                        UNITED STATES v. SHORT                         3
income by some $700 per month. Short and his common law wife’s
financial condition is further demonstrated by the fact that their only
source of income is from the $238 in food stamps they receive
monthly. The Shorts’ long-term debt load is some $19,000 compared
to assets totaling no more than $5,200, assessed value, representing
some land, assessed at $5,100, and a 1969 Chevrolet truck. Conclud-
ing that $2,616.50 in restitution was due, the Pre-Sentence Report did
not make a recommendation as to how the restitution was to be paid.
The district court adopted the factual findings of the presentence
report set out above in its Judgment and Commitment Order entered
on March 7, 2001.

   The district court discussed Short’s financial situation at sentenc-
ing, but concluded that it was required by statute to order full restitu-
tion, and that because Short would be unable to pay under any
schedule, did not set one. The court did state that some of the restitu-
tion could be paid while Short was serving his sentence, but that this
sentence was too short to allow for full payment. However, if the
defendant’s financial situation changed while he was on supervised
release, the court would order a payment schedule. Finally, the court
ordered that Short pay court ordered restitution "as determined by the
BOP [Bureau of Prisons]," although the same order provides that pay-
ment of the same was "in full and due immediately."

   Defendant alleges that the district court erred in the following three
ways: 1) in delegating its authority to establish a payment schedule
to the Bureau of Prisons; 2) in failing to make any finding that a lump
sum payment of restitution was feasible in light of Short’s financial
condition; and 3) failing to consider whether Short’s financial condi-
tion required the court to order "nominal periodic payments" in accor-
dance with § 18 U.S.C. 3664(f)(3)(B).

                                   II.

   The defendant first claims that the district court erred when it dele-
gated the establishment of a payment schedule to the Bureau of Pris-
ons. The district court ordered that the defendant pay restitution in the
manner "determined by the BOP [Bureau of Prisons]." The order did
not require that any payment schedule made by the BOP be referred
to the district court for approval. We agree that this order impermiss-
4                       UNITED STATES v. SHORT
ibly delegated the district court’s authority contrary to 18 U.S.C.
§ 3664(f)(2) which requires that the district court "specify in the resti-
tution order the manner . . . and the schedule" for payment.

   Our decision in United States v. Miller, 77 F.3d 71 (4th Cir. 1996),
controls the disposition of this question. In Miller, we held that a dis-
trict court may not delegate to the "Federal Bureau of Prisons and/or
the United States probation officer" the final authority to establish a
defendant’s restitution payment schedule. 77 F.3d at 77. Here, we are
faced with that same question. The district court here did not confirm
the role of the Bureau of Prisons "to recommend [a] restitution deci-
sion[ ] for approval by the court" as suggested in Miller. There is
nothing untoward about a district court seeking the advice of proba-
tion officials or other administrative authorities who may have more
intimate knowledge of a prisoner’s circumstances. However, the dis-
trict court must retain its authority to set the final determination.
Because the district court’s order does not evidence a retention of
authority, we are of opinion, and hold, that the district court imper-
missibly delegated its authority.

   The defendant next contends that the Restitution Act requires that
the district court make findings as to whether lump sum restitution
was feasible or that the defendant’s economic circumstances justified
such an order. Whether the statute requires the district court to make
such findings is a question of law we review de novo. See United
States v. Hall, 972 F.2d 67, 69 (4th Cir. 1992).

   We are of opinion that the district court erred in ordering lump sum
restitution without first making findings on the record that such an
order was feasible or justified. The statute, in relevant part, provides
that

     Upon determination of the amount of restitution owed to
     each victim, the court shall, pursuant to section 3572, spec-
     ify in the restitution order the manner in which, and the
     schedule according to which, the restitution is to be paid, in
     consideration of—

        (A) the financial resources and other assets of the defen-
     dant, including whether any of these assets are jointly con-
     trolled;
                        UNITED STATES v. SHORT                          5
       (B) projected earnings and other income of the defendant;
     and

       (C) any financial obligations of the defendant; including
     obligations to dependents.

18 U.S.C. § 3664(f)(2).

    We have recently examined this portion of the statute in United
States v. Dawkins, 202 F.3d 711, 716 (4th Cir. 2000). There we stated
that § 3664(f)(2) "clearly requires a sentencing court to consider the
factors listed . . . when determining how restitution is to be paid
. . . [and] must make a factual finding keying the statutory factors to
the type and manner of restitution ordered; it must find that the man-
ner of restitution ordered is feasible." 202 F.3d at 716. A district court
may make the required findings by "announcing its findings on the
record or by adopting adequate proposed findings contained within a
presentence report." 202 F.3d at 716 (quoting United States v. Blake,
81 F.3d 498, 505 (4th Cir. 1995)). Although the district court adopted
the PSR’s findings pertaining to Short’s finances, the PSR did not
contain any findings keying the statutory factors to the court’s order
of restitution. Moreover, the district court did not make any of its own
findings in this regard. On remand, the above quoted provisions of
Dawkins and Blake should be complied with.

   In this same connection, the district court made no findings as to
whether Short’s economic situation makes him a candidate for restitu-
tion via "nominal periodic payments" pursuant to § 3664(f)(3)(B).
Section 3664(f)(3)(B) provides that

        A restitution order may direct the defendant to make
     nominal periodic payments if the court finds from the facts
     on the record that the circumstances of the defendant do not
     allow the payment of any amount of a restitution order, and
     do not allow for payment of the full amount of a restitution
     order in the foreseeable future under any reasonable sched-
     ule of payments.

18 U.S.C. § 3664(f)(3)(B).
6                      UNITED STATES v. SHORT
   In view of Short’s financial condition, we are of opinion that the
district court, on remand, should also consider whether
§ 3664(f)(3)(B) relief is called for.

                                  III.

   The district court’s order of restitution is accordingly vacated, and
the case is remanded for resentencing proceedings not inconsistent
with this opinion.

                                         VACATED AND REMANDED